Citation Nr: 0031578	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  95-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
September 1970.



This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board in March 1997 and 
September 2000 remanded the case to the RO for further 
development.  The RO recently returned the case to the Board 
for appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board in September 2000 found that the veteran had 
submitted a well grounded claim of entitlement to service 
connection for PTSD and that as a result VA had a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(2000) Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The evidentiary record included a VA examination in 1994 that 
appeared to confirm PTSD and there were other assessments 
that did not find PTSD.  A diagnosis of PTSD meeting 
established criteria is an essential element to establish 
service connection.  The Board is bound by the regulations 
and the implied standard of proof for service connection 
under section 3.304(f).  See for example Patton v. West, 12 
Vet. App. 272, 280 (1999). 

The Board observed that the veteran mentioned the events he 
believed supported his claim.  The events he recalled in the 
1994 VA examination report and his correspondence of October 
1994, April 1995 and June 1997 were principally linked to 
combat.  Since he does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration, he is required to produce 
"credible supporting evidence that the claimed in[-]service 
event actually occurred."  This cannot be provided by 
medical opinion based on post-service examination.  See for 
example Moreau v. Brown, 9 Vet. App. 389, 394-96 (1996).  In 
Patton it was noted that evidence need only be in relative 
equipoise to prevail on the question of the existence of the 
stressor.  The Board notes that the VA examiner in 1994 did 
not appear to doubt the veteran's credibility.  

The criteria for adjudicating PTSD claims changed during this 
appeal.  The basic elements needed to establish service 
connection for PTSD are set forth under 38 C.F.R. § 3.304(f).  
The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

The Board in September 2000 pointed out that the veteran's 
personnel records showed that he participated in three 
campaigns designated as the "VN Counteroffensive Phase VI," 
"TET 69/Counteroffensive" and "Unnamed Campaign".  The 
current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to the reported participation in such campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy.  See Gaines, supra and VAOPGCPREC 12-99.

The veteran is entitled to have his claim adjudicated under 
these provisions or applicable Manual M21-1 provisions 
whichever are more favorable to him.  See Cohen, 10 Vet. App. 
at 139-41; Karnas v. Derwinski, 1 Vet. App. 301 (1991).  

The changes to section 3.304(f) published in June 1999 were 
effective retroactive to March 1997.  The recent amendment of 
§ 3.304 was intended to correct certain regulatory 
deficiencies principally regarding PTSD claims based upon 
combat stressors.  38 C.F.R. § 3.304(f) as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

The record shows that the Board remand was mailed to a Miami, 
Florida address and returned to the Board with a stamped 
notation that a forwarding order had expired.  The Board then 
forwarded the decision to the RO.  In the interim, the RO 
letter of September 19, 2000 to the veteran and his 
representative requested assistance in providing information 
asked for by the Board as set forth in the remand order.  The 
letter asked that the information be furnished within 60 days 
or the appeal would be considered on the evidence of record 
and another decision rendered.  The letter also informed him 
that failure to provide the evidence could be grounds to 
return the case to the Board without providing him further 
notice.  The letter was mailed to an address in Puerto Rico.  

The claims folder includes a series of messages in early 
November 2000 between RO personnel regarding attempts made to 
locate the veteran.  It appears from the correspondence that 
the consensus of opinion was that he had returned to Puerto 
Rico.  The case was returned to the Board on the basis that 
the veteran had not replied within the 60-day period from 
September 19, 2000.  However, it appears that the time period 
had not expired since the last message and the appeal 
certification form included the dated of November 7, 2000.

The veteran's situation appears similar to that presented in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  He has another 
possible or plausible address and the representative recently 
argued for another attempt to locate the veteran.  In 
addition, there must be a determination that the veteran 
lacked good cause or adequate reason for failing to keep VA 
apprised of his whereabouts.  The Board recognizes, as should 
the veteran that the duty to assist in the development and 
adjudication of a claim at all levels is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996); 
38 C.F.R. §§ 3.103, 3.158.  However, the facts of this case 
would appear sufficiently peculiar to justify additional 
development on this basis alone.

The Board observes that VBA's Adjudication Procedure Manual, 
M21-1 (hereafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The referenced text of the July 2000 development letter is 
apparently derived from M21-1, Part IV, para. 8.44 that 
provides the following:

	j.  Recertification--Evidence Not Submitted.  In a 
remanded case, if the appellant has not submitted 
requested evidence within 60 days of the date of 
request, note the following in the "Remarks" block of 
the certification of appeal form filed in the folder:

"The appellant (and his or her representative) has 
failed to submit evidence requested in BVA remand 
within the prescribed period, and the attached claims 
folder is returned for appellate consideration on the 
basis of the evidence of record.

   [Signature and Title] [Date] "

	k.  Return to BVA.  Reposition VA Form 8 so that it is 
the top document in the center section of the claims 
folder.  Update the ATS and route the claims folder for 
immediate transfer to BVA.  Since remands already have 
docket numbers assigned, they will receive active 
consideration upon receipt by the BVA.  Do not use FL 
1-26 when a case is returned to BVA following a remand.  
Use the sample letter as shown in exhibit D.

 EXHIBIT D

APPEAL CASE RETURNED TO BVA AFTER REMAND NOTIFICATION 
LETTER


Department of Veterans Affairs	[DATE]	[File Number] [Designation of 
			VA office]	[Veteran's Name] and
			[location]

Dear Appellant:

Your appeal is being returned to the Board of Veterans' 
Appeals for disposition.  This means that your records 
are being transferred to Washington, DC, so that the 
Board can reach a decision on your appeal.

Appeals are considered by the Board as promptly as 
possible, in docket order.  Your appeal retains the 
docket number that it received when it was certified to 
the Board.  Once an appeal has reached the Board, it 
usually takes several months to review it.  The time it 
takes to complete the appellate review process will 
vary depending upon the current backlog at the Board.

Any new request for a hearing or to appoint or change 
representatives or any additional evidence should not 
be submitted to this office, but should be mailed 
directly to the Board of Veterans' Appeals (014), 810 
Vermont Avenue, NW, Washington, DC  20420.  The request 
or the additional evidence should be accompanied by a 
statement of the request or the evidence after the 
expiration of the 90-day period following the notice of 
the initial certification of your appeal to the Board.  
Please see 38 CFR 20.1304 for further details 
concerning this requirement.  As soon as the decision 
is made, the Board will notify you.

The record does not indicate the letter referenced in 
subsection (k) was sent to the veteran or his representative.  
There is no communication from the veteran.  Nor did his 
representative at the RO indicate that no additional evidence 
or assistance would be forthcoming.  

Further, the Board's procedural rules provide the following 
guidance with regard to remands and other procedural matters:

When a case is remanded by the Board of Veterans' 
Appeals, the agency of original jurisdiction will 
complete the additional development of the evidence 
or procedural development required.  Following 
completion of the development, the case will be 
reviewed to determine whether the additional 
development, together with the evidence which was 
previously of record, supports the allowance of all 
benefits sought on appeal. 

If so, the Board and the appellant and his or her 
representative, if any, will be promptly informed.  
If any benefits sought on appeal remain denied 
following this review, the agency of original 
jurisdiction will issue a Supplemental Statement of 
the Case concerning the additional development 
pertaining to those issues in accordance with the 
provisions of § 19.31 of this part. Following the 
60-day period allowed for a response to the 
Supplemental Statement of the Case pursuant to Rule 
of Practice 302, paragraph (c) (§ 20.302(c) of this 
chapter), the case will be returned to the Board 
for further appellate processing unless the appeal 
is withdrawn or review of the response to the 
Supplemental Statement of the Case results in the 
allowance of all benefits sought on appeal. 
Remanded cases will not be closed for failure to 
respond to the Supplemental Statement of the Case.  
38 C.F.R. § 19.38.

A Supplemental Statement of the Case will be issued 
following development pursuant to a remand by the 
Board unless the only purpose of the remand is to 
assemble records previously considered by the 
agency of original jurisdiction and properly 
discussed in a prior Statement of the Case or 
Supplemental Statement of the Case or unless the 
Board specifies in the remand that a Supplemental 
Statement of the Case is not required. 

If the case is remanded to cure a procedural 
defect, a Supplemental Statement of the Case will 
be issued to assure full notification to the 
appellant of the status of the case, unless the 
Board directs otherwise.  38 C.F.R. § 19.31.

In the September 2000 remand order, the Board directed that 
the RO issue a supplemental statement of the case.  

Since the September 2000 Board remand, there has been a 
significant change in the law applicable to this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In view of the holding in Stegall v. West, 11 Vet. App. 268 
(1998), that requires the Board to ensure compliance with the 
terms of a remand unless such failure to comply is shown to 
have not prejudiced the appellant, and the recent legislative 
changes, another remand is required for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Unless the veteran's whereabouts have 
been determined prior to receipt of this 
order, the RO should, with the assistance 
of the veteran's representative, once 
again attempt to contact the veteran 
through the San Juan, Puerto Rico, VARO 
or the St. Petersburg, Florida VARO by 
letter or by telephone or through contact 
with family members as suggested by the 
representative.  

3.  The RO should, through the veteran's 
attorney if necessary, again ask the 
veteran to identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment for PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

4.  The veteran should once again be 
asked to provide to the best of his 
ability any additional information 
including, but not limited to, instances 
of any combat exposure; detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

5.  After the above development is 
completed to the extent possible, the RO 
should review the claims file and prepare 
a summary of the claimed stressor(s) 
based on review of all pertinent 
documents and statements of record, those 
previously submitted and submitted as a 
result of this remand, if applicable.  
This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s) should again be sent to the 
along with the personnel records to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran and to obtain an explanation 
of the significance of the reference to 
the veteran's participation in "VN 
Counteroffensive Phase VI," "TET 
69/Counteroffensive" and "Unnamed 
Campaign"" in the personnel records, as 
that may influence the determination of 
whether the veteran engaged in combat 
with the enemy.  


That agency should be requested to verify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

6.  Following the above, the RO should 
make a determination as to whether the 
veteran engaged in combat, or whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West. 

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
to the extent possible and to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand.  The RO should implement 
corrective procedures as warranted in 
order to comply with the holding in 
Stegall.  The RO should review any 
examination reports and/or 
hospitalization report and required 
opinions obtained, if deemed necessary, 
to insure they comply with the current 
guidelines for PTSD evaluations and 
38 C.F.R. § 4.125.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD in accordance 
with the adjudication guidance in Gaines 
v. West and Cohen v. Brown.   
9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure of the veteran without good 
cause shown to report for a scheduled VA examination may 
adversely affect the outcome of his appeal.  38 C.F.R. 
§ 3.655 (2000).


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

